UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Criminal No. 19-348 (AET)

SCHEDULING ORDER
VS.

WILSON HAYDAN LOPEZ-
ESCOBAR

 

This matter having come before the Court for arraignment; and the
United States being represented by Craig Carpenito, Unites States
Attorney for the District of New Jersey (by Ray Mateo, Assistant U.S.
Attorney, appearing); and the Defendant being represented by Andrea
Bergman, Esq.; and the parties having met and conferred before
arraignment and having determined that this matter may be treated as a
criminal case that does not require extensive discovery within the
meaning of paragraph 3 of this Court’s Standing Order for Criminal Trial
Scheduling and Discovery; and the parties having agreed on a schedule
for the exchange of discovery and the filing and argument of pretrial
motions; and the Court having accepted such schedule, and for good
cause shown,

It is on this 21st day of May, 2019, ORDERED that:

1. The Government shall provide all discovery required by

Federal Rule of Criminal Procedure 16(a){1) on or before May 31, 2019.
2. The Government shall provide exculpatory evidence, within
the meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny,
on or before on or before May 31, 2019. Exculpatory evidence that
becomes known to the Government after that date shall be disclosed
reasonably promptly after becoming known to the Government.

3. The Defendant shall provide all discovery required by Federal
Rule of Criminal Procedure 16(b)(1) on or before June 14, 2019

4. The Defendant shall provide any and all notices required by
Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before
June 10, 2019.

3. The following shall be the schedule for pretrial motions in
this matter:

a. The Defendant shall file any and all pretrial motions,
pursuant to Federal Rules of Criminal Procedure 12(b) and 41(h), in the
manner set forth in L. Civ. R. 7.1, on or before June 21, 2019;

b. The Government shall file any response to the
Defendant’s pretrial motions on or before June 28, 2019;

Cc. The Defendant shall file any reply on or before July 5,
2019;

d. Oral argument on pretrial motions shall be held on

July 8 at 9:00 a.m.
€. Trial date is scheduled for July 8, 2019, at 9am.

nee @ Tengen

Honorable Anne FE. Thom
United States District Ju
